             Case 1:20-cv-11827-ADB Document 20 Filed 12/02/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



  CONSERVATION LAW FOUNDATION

                          Plaintiff,

                   v.                                 Civil Action No. 1:20-cv-11827

  WILLIAM BARR, et al.


                          Defendants.


                  JOINT MOTION TO ESTABLISH BRIEFING SCHEDULE

        Plaintiff Conservation Law Foundation and Defendants William Barr, et al. respectfully

move this Court for an order establishing a schedule for further proceedings in this matter. In

support of this motion, the parties state the following:

        1.       This case is an Administrative Procedure Act challenge to a Department of Justice

memorandum prohibiting the Department from settling certain civil enforcement actions through

“Supplemental Environmental Projects,” or “SEPs.” Plaintiff contends that the memorandum

depends on a faulty interpretation of the Miscellaneous Receipts Act.

        2.       Plaintiff served its complaint on the United States Attorney on October 13, 2020.

Pursuant to Federal Rules 12(a)(2) and 12(b), Defendants’ response was due on December 14,

2020.

        3.       Defendants moved to dismiss Plaintiff’s complaint on Tuesday, November 24,

2020. Pursuant to Local Rule 7.1, Plaintiff’s opposition would ordinarily be due on December 8,

2020.




                                                  1
             Case 1:20-cv-11827-ADB Document 20 Filed 12/02/20 Page 2 of 5




        4.       In response to Defendants’ motion, Plaintiff plans to amend its Complaint as a

matter of course under Federal Rule 15(a)(1)(B). The amended complaint will add a new

Plaintiff and new allegations responding to Defendants’ motion, including new standing

allegations. 1 Pursuant to Rule 15, Plaintiff must file this amendment by December 15, 2020, a

week after Plaintiff’s opposition to Defendants’ motion to dismiss is due.

        5.       Plaintiff’s amended complaint will supersede its earlier pleadings and, likewise,

may supersede portions of Defendants’ motion. For that reason, proceeding with briefing on

Defendants’ pending motion would be inefficient, and the schedule requested herein would

vacate the current deadline for Plaintiff to respond to Defendants’ motion.

        6.       Under Federal Rule 15(a)(3), Defendants’ answer or motion to dismiss Plaintiff’s

amended complaint will be due on December 29, 2020. That deadline—and any subsequent

briefing—will fall over the December and January holidays.

        7.       Given the holiday season and constraints imposed by the COVID-19 pandemic,

maintaining the default deadlines under the Local and Federal Rules would be prejudicial to all

parties. Plaintiffs’ counsel will be unavailable in whole or in part throughout late December and

early January. Mr. Martinez is now on paternity leave and will not return until January 4, 2021.

Ms. Thurston will be without normal childcare for her three children for several days in mid-

December and from December 23, 2020 until January 4, 2021, and the ongoing pandemic makes

obtaining temporary substitute childcare risky. And, pending developments in the pandemic, Mr.

Annatoyn anticipates he will be unavailable for several days to celebrate Christmas, including

significant travel by car.




1
 In so amending, Plaintiff does not suggest or concede that its original complaint warrants
dismissal under Federal Rule 12(b)(1).


                                                  2
               Case 1:20-cv-11827-ADB Document 20 Filed 12/02/20 Page 3 of 5




          8.       Counsel also faces several competing deadlines during this period. Most notably,

Mr. Annatoyn is sole counsel to the Union of Concerned Scientists in its challenge to less

stringent federal fuel economy and greenhouse gas emission standards for light duty vehicles.

See Competitive Enterprise Institute, et al. v. National Highway Traffic Safety Administration, et

al., No. 20-1145 (D.C. Cir.). Petitioners’ opening briefing in that matter, totaling nearly 37,000

words, is due on January 14, 2020.

          9.       Accordingly, the parties propose the following schedule in this matter:

          December 15, 2020: Plaintiffs file their amended complaint

          January 8, 2021: Defendants file their motion to dismiss or answer.

          January 25, 2021: Plaintiffs file their opposition (if necessary).

          February 4, 2021: Defendants file their reply (if necessary, and subject to leave from the

Court).

          10.      This schedule accommodates counsel for Plaintiff’s holiday and family-related

demands and likewise provides Defendants ample time over the holidays to prepare a renewed

motion to dismiss or answer to Plaintiffs’ amended complaint.

          Wherefore, the parties respectfully move the Court to enter the above briefing schedule

and to vacate the December 8, 2020 deadline for Plaintiff to respond to Defendants’ motion to

dismiss.

Dated: December 2, 2020                          Respectfully submitted,

                                                 /s/ Travis Annatoyn
                                                 Robin Thurston
                                                 Michael Martinez
                                                 Travis Annatoyn
                                                 Sean Lev
                                                 Democracy Forward Foundation
                                                 P.O. Box 34553
                                                 Washington, DC 20043



                                                    3
Case 1:20-cv-11827-ADB Document 20 Filed 12/02/20 Page 4 of 5




                           (202) 448-9090
                           rthurston@democracyforward.org
                           mmartinez@democracyforward.org
                           tannatoyn@democracyforward.org
                           slev@democracyforward.org

                           Heather A. Govern, MA Bar No. 686281
                           Conservation Law Foundation
                           62 Summer Street
                           Boston, MA 02110
                           (617) 850-1765
                           hgovern@clf.org

                           Counsel for Plaintiff

                           /s/ Hunter J. Kendrick
                           JONATHAN D. BRIGHTBILL
                           Principal Deputy Assistant Attorney General
                           R. JUSTIN SMITH
                           Section Chief, Law and Policy Section
                           MICHAEL B. BUSCHBACHER
                           ANDREA L. BERLOWE
                           HUNTER J. KENDRICK
                           Attorneys

                           Environment and Natural Resources Division
                           U.S. Department of Justice
                           950 Pennsylvania Ave. NW
                           Washington, D.C. 20530
                           (202) 514-3473
                           hunter.j.kendrick@usdoj.gov

                           Counsel for Defendants




                              4
          Case 1:20-cv-11827-ADB Document 20 Filed 12/02/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I certify that this document was filed through the Court’s ECF system, which will

cause copies to be sent to all counsel of record.

Dated: December 2, 2020
                                              /s/ Travis Annatoyn
                                              TRAVIS ANNATOYN
